Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered January 11, 1993, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention regarding the inadequacy of the court’s adverse inference charge, imposed as a sanction for the *776loss of Rosario material, is unpreserved for appellate review (see, People v Roe, 196 AD2d 899, 900; People v Thomas, 50 NY2d 467) and, in any event, without merit (see, People v Martinez, 71 NY2d 937).
We have examined the defendant’s remaining contention and find it to be without merit. Sullivan, J. P., Rosenblatt, O’Brien and Thompson, JJ., concur.